United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                          January 26, 2005

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                               No. 04-20575
                             Summary Calendar


                           STORMYJEAN WINTERS,
                                                       Plaintiff-Appellant,

                                    versus

                PASADENA INDEPENDENT SCHOOL DISTRICT,

                                                        Defendant-Appellee.



            Appeal from the United States District Court
                 for the Southern District of Texas
                         USDC No. 03-CV-1487


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Stormyjean     Winters    filed     suit   against    the    Pasadena

Independent School District alleging a discrimination claim under

the Americans with Disabilities Act, 42 U.S.C. § 12112(a).                     The

defendant filed a motion for summary judgment, which the district

court ultimately granted.       We affirm.

           The Pasadena Independent School District first employed

Winters as a second-grade teacher at Burnett Elementary for the

1994-95 school year under a one-year probationary teacher contract.

Winters   accepted    a   second    and   a   third   one-year    probationary


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
contract for the 1995-96 and the 1996-97 school years.        Winters

took medical leave from November 30, 1996, until March 10, 1997.

In March 1997, the principal did not recommend Winters for a three-

year term contract.     On April 8, the board voted to accept the

principal’s recommendation.

           Winters asserts that the Pasadena Independent School

District violated the ADA because it did not offer her a teacher

contract for the 1997-98 school year because she had a “record of”

and was “regarded as” having the disability of depression. The

defendant asserts that Winters did not offer any evidence that she

had a record of disability or that she was “regarded as” disabled.

Further, the defendant argues that Winters’ performance problems

were a legitimate, non-discriminatory reason for not renewing her

teaching contract, and that Winters did not offer any evidence to

show that this explanation was pretextual.         The district court

granted the defendant’s motion for summary judgment.

           We review the district court’s grant of summary judgment

de novo.     BP Oil Intern., Ltd. v. Empresa Estatal Petoleos de

Ecuador, 332 F.3d 333, 336 (5th Cir. 2003).       Summary judgment is

only proper where “there is no genuine issue as to any material

fact and the moving party is entitled to a judgment as a matter of

law.”   FED. R. CIV. P. 56(c).   Additionally, all inferences from the

record must be drawn in the light most favorable to the non-movant.

Matsushita Elec. Indus. Co. v. Zenith Radio Co., 475 U.S. 574, 587-

88 (1986).

                                    2
            To establish a prima facie case of discrimination under

the ADA, a plaintiff must show that:                 (1) she suffers from a

disability; (2) she is qualified for the job; (3) she was subjected

to an adverse employment action on account of her disability; and

(4) she was replaced by or treated less favorably than non-disabled

employees.    Gowesky v. Singing River Hosp. Systems, 321 F.3d 503,

511 (5th Cir. 2003).     An individual is disabled under the ADA if

she demonstrates: (1) she has a physical or mental impairment that

substantially limits one or more of her major life activities;

(2) she has a record of such impairment; or (3) she is regarded as

having such an impairment.            42 U.S.C. § 12102(2); Aldrup v.

Caldera, 274 F.3d 282, 286 (5th Cir. 2001).

            Winters   asserts    that       the   district   court    incorrectly

evaluated her evidence of a disability under the ADA.                     Specifi-

cally, Winters asserts that the fact that she went on medical leave

for depression and was hospitalized in a mental institution during

this time is evidence that she has a record of disability.                    Simply

being    hospitalized   does    not   establish       a   record     of   a   mental

disability.    Burch v. Coca-Cola Co., 119 F.3d 305, 317 (5th Cir.

1997); Heisler v. Metropolitan Council, 339 F.3d 622, 630 (8th Cir.

2003).

     The ADA requires an individualized inquiry beyond the
     mere existence of a hospital stay. . . . To accept [the
     proposition that a hospital stay establishes that an
     impairment substantially limits major life activities]
     would work a presumption that any condition requiring
     temporary hospitalization is disabling--a presumption
     that runs counter to the very goal of the ADA.

                                        3
Burch, 119 F.3d at 317.     The district court performed an indivi-

dualized inquiry into Winters’ evidence and correctly determined

that she had presented no evidence showing a record of a specific

condition   that   substantially   limited   a   major   life   activity.

Winters testified that her depression is controllable by medica-

tion.   Further, her doctor stated that her depression is treatable

with medication and will not prevent her from working.           In this

context, Winters’ medical leave and hospitalization is insufficient

to create a question for the jury.     See Sutton v. United Air Lines,

Inc., 527 U.S. 471, 482-83, 119 S. Ct. 2139, 2146-47 (1999)

(stating that a person whose physical or mental impairment is

corrected by medication or other measures does not have an impair-

ment that presently substantially limits a major life activity).

            Winters also asserts that the Pasadena Independent School

District incorrectly regarded her as having a disability.        Winters

has failed to present evidence that school officials regarded her

depression as being a condition that prevented her from performing

the major life function of work.       Winters fails to identify how

Bill Kielman’s April 1, 1997, conversation with her or his corres-

pondences to her physician show that the Pasadena Independent

School District regarded her as disabled.         The simple fact that

Cynthia Amador kept a personal file on Winters that included

documentation that dealt with incidents involving her reactions to

medications and her hospitalization is not evidence that the



                                   4
employer regarded Winters as substantially limited in the major

life activity of working.

          The district court’s grant of summary judgment in favor

of the defendant is AFFIRMED.

          AFFIRMED.




                                5